Rehearing denied December 30, 1919.
Petition for Rehearing,
(185 Pac. 464.)
On petition for rehearing. Denied.
Mr. W. P. Myers, for the petition.

Mr. E. O. Stadter, contra.

HARRIS, J.
The defendant contends that the original opinion did not pass upon all the assignments of error, and for that reason he asks for a rehearing.
6. When the original opinion was written the points discussed in the briefs were carefully compared with the 'exceptions enumerated in the bill of exceptions and with the assignments of error specified in the printed abstract. When writing the original opinion it was our purpose to discuss all the alleged errors referred to in defendant’s briefs; and we thought that we had discussed all the points noted by the defendant in his briefs. We have again compared the bill of exceptions *515and assignments of error with the briefs and find that we were not mistaken in onr belief; for what we said in the original opinion necessarily passes upon every assignment of error which the defendant discussed in his opening and reply briefs. No point argued by the defendant in his briefs remains undecided. Some of the assignments of error are not mentioned at all in the briefs submitted by the defendant. Assignments of error, upon which no argument is presented in the brief of an appellant, are deemed to have been abandoned and waived: Donohoe v.. Portland Ry. Co., 56 Or. 58, 61 (107 Pac. 964). The petition for a rehearing is denied. Affirmed. Rehearing Denied.